Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney of record John Richards (reg#31053) on 1/20/22

The application has been amended as follows: 

 9. (currently amended) The atomizing assembly of claim 4, wherein the radial distance from the concave unit surface to the outer surface of the hollow cylindrical tube is B, 0.7 mm ≤ B ≤ 0.9 mm.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Suzuki et al. (US 2018//0110940) is the closest prior art of record regard to the instant invention of claim 1. However, Suzuki does not teach: “wherein the embedded portion being embedded in the liquid absorbing unit and being internally tangent to the corresponding atomizing surface, the buried portion being wrapped in the liquid absorbing unit”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 2-12 are dependent on claim 1 and are therefore allowable.
With regard to claim 13, Suzuki et al. (US 2018//0110940) is the closest prior art of record regard to the instant invention of claim 13. However, Suzuki does not teach: “a method of manufacturing wherein a part of the heating unit is embedded in the liquid absorbing unit and an edge of the heating unit is 
	Claims 14-17 are dependent on claim 13 and are therefore allowable.
With regard to claim 18, Suzuki et al. (US 2018//0110940) is the closest prior art of record regard to the instant invention of claim 18. However, Suzuki does not teach: “a method of manufacturing wherein a part of the heating unit is embedded in the liquid absorbing unit and an edge of the heating unit is internally tangent to an inner surface of the liquid absorbing unit, and the other part of the heating unit being wrapped in the liquid absorbing unit”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 18. These limitations, in combination with the remaining limitations of claim 18, are neither taught nor suggested by the prior art of record, therefore claim 18 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831